              Case 3:21-cr-00040-CAB Document 33 Filed 03/05/21 PageID.72 Page 1 of 2

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                     UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                V.                                   (For Offenses Committed On or After November 1, 1987)

          HECTOR MIGUEL GARCIA-ALBA (1)                                 Case Number:         21CR0040-CAB

                                                                     PAYAMFAKHARARA, FEDERAL DEFENDERS, IN!:;
                                                                     Defendant's Attorney                       ---:;:-,::=··:   = ~,,, _,,, . ~¾-•,
                                                                                                                ; -~~-- q-J, >fr-- 1 l
USM Number

 •-
                                 34250171
                                                                                                            --~--" :•.,~ 1!,.o,             ~::'7
THE DEFENDANT:                                                                                                      MAR O5 ZC21                         \
IZI pleaded guilty to count(s)        ONE (1) OF THE TWO-COUNT INFORMATIO                                                                    ___ j
                                                                                                             ---    , ,-, 1·~··c1 ,~cl\_ff\T
                                                                                                         CLE PH<. LL.:1 ::~31 .:...~'o-::
                                                                                                                                       1          CAL
                                                                                                                                           1coRNI/\
 0     was found guilty on count(s)                                                                   SOUTH!cRN DIS I RIC 1               .DEPUTY
    after a olea ofnot guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                  Count
 Title & Section                     Nature of Offense                                                                           Number(s)
 8 USC 1325                          IMPROPER ENTRY BY AN ALIEN (FELONY)                                                            I




     The defendant is sentenced as provided in pages 2 through                  2           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 IZI Count(s)     TWO OF THE INFORMATION                        is         dismissed on the motion of the United States.

       Assessment : $100.00 - WAIVED.
 IZI
 D     JVTA Assessment*: $
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI   No fine                 D Forfeiture pursuant to order filed                                                     , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.


                                                                                               Sentence



                                                                      HON. Cathy Ann Bencivenga
                                                                      UNITED STATES DISTRICT JUDGE
           Case 3:21-cr-00040-CAB Document 33 Filed 03/05/21 PageID.73 Page 2 of 2

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                HECTOR MIGUEL GARCIA-ALBA (1)                                            Judgment - Page 2 of2
CASE NUMBER:              21 CR0040-CAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 FOUR (4) MONTHS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at
                 - - - - - - - A.M.                            on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons: .
       •    on or before
       •    as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL
II


                                                                                                        21 CR0040-CAB
